 


110 HR 2505 IH: Promoting the Use of Mixed Petroleum Act
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2505 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Donnelly introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase and extend the vehicle refueling property credit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Promoting the Use of Mixed Petroleum Act or the E–85 PUMP Act. 
2.Modifications to vehicle refueling property credit 
(a)Increase in credit percentageSubsection (a) of section 30C of the Internal Revenue Code of 1986 (relating to alternative fuel vehicle refueling property credit allowed) is amended by striking 30 percent and inserting 50 percent. 
(b)Increase in credit limitationParagraph (1) of section 30C(b) of such Code (relating to limitation) is amended by striking $30,000 and inserting $50,000. 
(c)Extension of creditParagraph (2) of section 30C(g) of such Code (relating to termination) is amended by striking 2009 and inserting 2014. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
3.Application of Gasohol Competition Act of 1980Section 26 of the Clayton Act (15 U.S.C. 26a) is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following: 
 
(c)Restriction ProhibitedFor purposes of subsection (a), restricting the right of a franchisee to install on the premises of that franchisee qualified alternative fuel vehicle refueling property (as defined in section 30C(c) of the Internal Revenue Code of 1986) shall be considered an unlawful restriction.. 
 
